                Case 20-10343-LSS        Doc 6193      Filed 09/10/21       Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                 Chapter 11

BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                                                       (Jointly Administered)
                                  1
                       Debtors.
                                                       Re: D.I. 2719, 3854


                         WITHDRAWAL OF OBJECTION OF
                   COALITION OF ABUSED SCOUTS FOR JUSTICE TO
               DEBTORS’ MOTION FOR APPROVAL OF LEHR SETTLEMENT

         The Coalition of Abused Scouts for Justice (the “Coalition”), by and through its

undersigned counsel, hereby withdraws the document entitled Joinder and Statement of Support

of the Coalition of Abused Scouts for Justice Regarding Objections to First Mediators’ Report

[D.I. 3854], and for the avoidance of doubt, withdraws its objection to the Debtors’ Motion for

Entry of an Order (I) Approving Lehr Settlement Agreement and (II) Modifying the Automatic

Stay, to the Extent Necessary, to Permit Payment of Settlement Amount by Applicable Insurance

[D.I. 2719].



                            [Remainder of page intentionally left blank.]




1
    The Debtors in these chapter 11 cases, together with the last four digits of Debtor’s federal tax
    identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
    The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


{00226379-1}
                 Case 20-10343-LSS   Doc 6193   Filed 09/10/21    Page 2 of 2




Dated: September 10, 2021                MONZACK MERSKY AND
Wilmington, Delaware                     BROWDER, P.A.

                                         /s/ Rachel B. Mersky
                                         (DE No. 2049)
                                         1201 North Orange Street
                                         Suite 400
                                         Wilmington, Delaware 19801
                                         Telephone:     (302) 656-8162
                                         Facsimile:     (302) 656-2769
                                         E-mail:        RMersky@Monlaw.com
                                                -and-
                                         BROWN RUDNICK LLP
                                         David J. Molton, Esq.
                                         Eric R. Goodman, Esq. (admitted pro hac vice)
                                         Seven Times Square
                                         New York, NY 10036
                                         Telephone: (212) 209-4800
                                         E-mail: DMolton@BrownRudnick.com
                                         E-mail: EGoodman@BrownRudnick.com
                                                -and-
                                         Sunni P. Beville, Esq. (admitted pro hac vice)
                                         Tristan G. Axelrod, Esq. (admitted pro hac vice)
                                         One Financial Center
                                         Boston, MA 02111
                                         Telephone: (617) 856-8200
                                         E-mail: SBeville@BrownRudnick.com
                                         E-mail: TAxelrod@BrownRudnick.com

                                         Co-Counsel to the Coalition of Abused Scouts for
                                         Justice
64152101 v1-WorkSiteUS-036293/0001




{00226379-1}                                2
